Order
Per Curiam:
Robert Washington appeals his conviction for first-degree murder. Washington’s sole claim of error, challenging a statement made by the prosecutor during closing argument, is not preserved due to Washington’s failure to object when the challenged statement was made at trial. Nevertheless, Washington contends that the trial court plainly erred in allowing the prosecutor to make an acquittal-first argument in violation of Washington’s Fifth, Sixth, and Fourteenth Amendment rights.' Because we find no manifest injustice or miscarriage of justice, we affirm the judgment of the trial court. Rule 30.25(b).